WINTER, Circuit Judge:
Plaintiffs, Santosh K. Dutta and Mrinal K. Ghosh, bring this appeal from the district court’s dismissal of their admiralty action for personal injuries allegedly *1260resulting from negligence and unseaworthiness, maintenance and cure and unpaid wages and penalty for nonpayment. We think that the district court erroneously determined not to exercise jurisdiction. We reverse and remand.
I.
Dutta and Ghosh, citizens and residents of Calcutta, India, were seamen on the British vessel CLAN GRAHAN when it sailed from Norfolk, Virginia, on October 25, 1973. The next day, approximately ten hours after clearing Cape Henry, the plaintiffs were injured when-their ship experienced heavy weather. On October 27 they were transferred to a Coast Guard cutter which delivered them to shore and a hospital. Four days later they filed suit in the district court for damages for personal injuries, alleging unseaworthiness of the vessel and negligence of the owner, for maintenance and cure, and for unpaid wages and the penalty authorized by 46 U.S.C. § 596, allegedly because their wages were not paid within four days of their discharge from their vessel.
The district court concluded that its jurisdiction over the action was discretionary. Examining the facts in the light of Lauritzen v. Larsen, 345 U.S. 571, 73 S.Ct. 921, 97 L.Ed. 1254 (1953), and Gkiafis v. Steamship Yiosonas, 387 F.2d 460 (4 Cir. 1967), it found that the contacts between the plaintiffs and the forum were insufficient to justify taking jurisdiction, and dismissed the action.
II.
In this circuit, it has been repeatedly held that jurisdiction over a wage claim made in good faith under 46 U.S.C. § 596 is mandatory. Elefteriou v. Tanker Archontissa, 443 F.2d 185 (4 Cir. 1971); Gkiafis v. Steamship Yiosonas, 387 F.2d 460 (4 Cir. 1967); Gilmore & Black, The Law of Admiralty, 391 (1957). And if the court possesses jurisdiction over the wage claim, “the general rule in this circuit is that the entire case should be disposed of on the merits even though the court might otherwise decline to exercise jurisdiction over the remaining claims.” Bekris v. Greek M/V ARISTOTELES, 437 F.2d 219, 220 (4 Cir. 1971).
The premise of the rule that, absent special circumstances, the admiralty court should accept jurisdiction over all claims is that the wage claim be asserted “in good faith.” The district court, in a supplement to its opinion, described plaintiffs’ wage claims as “weak” and said that they were “asserted for no real purpose save to claim jurisdiction.” This is not tantamount to a finding of lack of good faith. A claim may be asserted in good faith even though it ultimately may be found to be unmeritorious. Certainly one’s motive in instituting an action does not necessarily prove its invalidity. Our examination of the record does not uncover any basis on which to question plaintiffs’ bona fides.
Thus, the general rule as announced in the ARISTOTELES requires the district court to take jurisdiction of the personal injury and maintenance and cure claims of the plaintiffs in this case, unless there are special circumstances indicating a different conclusion. We find none. There exists a substantial contact between the transactions of the case and the United States. Plaintiffs’ injuries were treated in Norfolk until plaintiffs were repatriated to Calcutta on November 21, 1973. It is in Norfolk that plaintiffs’ medical records are kept and there that the physicians who treated them are located. Both are readily accessible to the district court. Both the records and the physicians communicate in the language of the court. Moreover, counsel in the jurisdiction of the district court have been engaged and have been proceeding apace in preparation of the case for trial. This, too, is a factor arguing for retention of jurisdiction. See, e. g., Gkiafis v. Steamship Yiosonas, supra ; The Fletero v. Arias, 206 F.2d 267 (4 Cir.), cert. denied, 346 U.S. 897, 74 S.Ct. 220, 98 L.Ed. 398 (1953). Finally, since plaintiffs’ injuries were sustained on the high seas, no other jurisdiction having a paramount *1261claim to that of the district court is perceived.
We hold that jurisdiction as to the wage claims was mandatory and jurisdiction as to the personal injury and maintenance and cure claims should have been retained.

Reversed and remanded.